       Case 2:19-cv-05402-SPL Document 14 Filed 10/15/20 Page 1 of 3




 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                             )    No. CV 19-05402-PHX-SPL
      Steven James Puleo,
 9                                             )
                                               )
                       Petitioner,             )    ORDER
10                                             )
      v.
11                                             )
                                               )
      David Shinn, et al.,                     )
12                                             )
13                     Respondents.            )
                                               )
14                                             )

15          The Court has before it, Petitioner’s Petition for Writ of Habeas Corpus pursuant to
16   28 U.S.C. § 2254 (Doc. 1), the Limited Answer from the Respondents (Doc. 10), and the
17   Petitioner’s Supplement. (Doc. 11) Additionally, the Court is in receipt of the Report and
18   Recommendation of the Magistrate Judge (Doc. 12), and the Petitioner’s Objections. (Doc.
19   13)
20          In the instant Petition, the Petitioner alleges: (1) due process violations; (2)
21   ineffective assistance of counsel based on trial counsel; (3) Fourth Amendment violation;
22   (4) Fourteenth Amendment violation. (Doc. 1 at 6-10)
23          A district judge “may accept, reject, or modify, in whole or in part, the findings or
24   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). When a party files a
25   timely objection to an R&R, the district judge reviews de novo those portions of the R&R
26   that have been “properly objected to.” Fed. R. Civ. P. 72(b). A proper objection requires
27   specific written objections to the findings and recommendations in the R&R. See United
28   States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); 28 U.S.C. § 636(b) (1). It
           Case 2:19-cv-05402-SPL Document 14 Filed 10/15/20 Page 2 of 3




 1   follows that the Court need not conduct any review of portions to which no specific
 2   objection has been made. See Reyna-Tapia, 328 F.3d at 1121; see also Thomas v. Arn, 474
 3   U.S. 140, 149 (1985) (discussing the inherent purpose of limited review is judicial
 4   economy). Further, a party is not entitled as of right to de novo review of evidence or
 5   arguments which are raised for the first time in an objection to the R&R, and the Court’s
 6   decision to consider them is discretionary. United States v. Howell, 231 F.3d 615, 621-622
 7   (9th Cir. 2000).
 8             The Court has carefully undertaken an extensive review of the sufficiently
 9   developed record. The Petitioner’s objections to the findings and recommendations have
10   also been thoroughly considered.
11             After conducting a de novo review of the issues and objections, the Court reaches
12   the same conclusions reached by Judge Bibles. Having carefully reviewed the record, the
13   Petitioner failed to show that extraordinary circumstances or that newly discovered and
14   reliable evidence of actual innocence were the proximate cause of the untimely filing as
15   previously addressed in Spitsyn v. Moore, 345 F.3d 796, 799 (9th Cir. 2003). Furthermore,
16   the Petitioner simply failed to file the federal habeas petition in a timely manner. The
17   Petitioner is not entitled to equitable tolling or habeas relief. The R&R will be adopted in
18   full. Accordingly,
19             IT IS ORDERED:
20             1.    That the Magistrate Judge’s Report and Recommendation (Doc. 12) is
21   accepted and adopted by the Court;
22             2.    That the Petitioner’s Objections (Doc. 13) are overruled;
23             3.    That the Petition for Writ of Habeas Corpus (Doc. 1) is denied and this action
24   is dismissed with prejudice;
25             4.    That a Certificate of Appealability and leave to proceed in forma pauperis
26   on appeal are denied because the dismissal of the Petition is justified by a plain procedural
27   bar and reasonable jurists would not find the ruling debatable; and
28   ///


                                                    2
       Case 2:19-cv-05402-SPL Document 14 Filed 10/15/20 Page 3 of 3




 1             5.    That the Clerk of Court shall enter judgment according and terminate this
 2   action.
 3             Dated this 14th day of October, 2020.
 4
 5
                                                       Honorable Steven P. Logan
 6                                                     United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
